DETAILED ACTION
This is a Non-Final Rejection on the merits in response to the application filed 06/12/20.  The request for foreign priority to a corresponding Japanese application filed 10/02/19 has been received and is proper.  Claims 1-8 are currently pending yet claims 1 and 6-8 are rejected as detailed below.  Claims 2-5 contain allowable subject matter. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Uno
Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uno (U.S. Patent Pub. No. 2004/0045152).  Uno discloses a method of assembling a torque limiting device having a damper mechanism.  See Abstract. 
Claim 1: Uno discloses a torque limiter [Figs. 1, 2] fixed to a flywheel (2) including an annular portion to which a plurality of knock pins (43) each including a trunk portion are fixed and an accommodation portion provided on an inner peripheral side of the annular portion, the torque limiter disposed in an interior of the accommodation portion except for a part thereof fixed to the flywheel, the torque limiter comprising: a first plate (30) to which a torque is inputted from the flywheel; a second plate (31) axially opposed to the first plate; a friction disc (20) disposed between the first plate and the second plate; a pressing member (32) configured to press the second plate onto the friction disc; and a third plate (33) configured to interpose and hold the pressing member together with the second plate therebetween, the third plate provided with a plurality of knock pin through holes (33b) in an outer peripheral part thereof such that the plurality of knock pins are fitted therein at the trunk portions thereof [see Fig. 2 (43 goes into 33b); para. 0051], the outer peripheral part attached at an attachment surface thereof to the annular portion of the flywheel, wherein a length [see Fig. 2 (axial distance from bottom surface of 32 to bottom surface of 33a)] between a surface of the pressing member and the attachment surface of the third plate is shorter than a length [see Fig. 2 (axial length of larger diameter portion of 43)] of the trunk portion of each of the plurality of knock pins, the surface of the pressing member facing the interior of the accommodation portion.  See Figs. 1, 2. 
Claim 6: Uno discloses that the first plate and the second plate are non- rotatable relative to each other.  See Fig. 1. 
Claim 7: Uno discloses a torque limiter embedded damper device comprising: the torque limiter recited in claim 1; and a damper unit (16) configured to attenuate fluctuations in rotation transmitted thereto, the damper unit provided on an output side of the torque limiter.  See Abstract; Fig. 1. 
Claim 8: Uno discloses a power transmission device comprising: a flywheel (2) including an annular portion to which a plurality of knock pins (43) each including a trunk portion are fixed and an accommodation portion provided on an inner peripheral side of the annular portion; and the torque limiter recited in claim 1, the torque limiter configured to transmit the torque inputted thereto from the flywheel to an output-side member.  See Figs. 1, 2. 

Allowable Subject Matter
Claims 2-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        July 12, 2022